Citation Nr: 1243225	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-32 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a wrist disability, to include carpel tunnel syndrome (CTS).

2.  Entitlement to service connection for an elbow disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left and right wrist disabilities and left and right elbow disabilities.  (The issues as characterized by the Board should be read to include left and/or right wrist and elbow disabilities other than disability caused by upper extremity radiculopathy.  (He is already service connected for left and right upper extremity radiculopathy.))

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2010; a transcript of that hearing is associated with the claims file.


REMAND

The Veteran avers on appeal that his bilateral CTS and elbow problems are a result of his use of crutches and other assistive ambulatory devices secondary to his service-connected disabilities, particularly his lumbar spine, knees and ankles.  (The Veteran was last on crutches from 2009 to 2010 following right ankle fusion surgery.)

Regarding the Veteran's bilateral CTS, such a disability was diagnosed in May 2008.  At an April 2010 VA examination, the examiner noted that the Veteran had CTS, but opined that it was not related to the Veteran's crutch use, even though crutch use can cause CTS, because the Veteran only used crutches for 9 months in 2000 and his CTS was diagnosed in 2008.  The Board notes that the examiner's history is inaccurate in this case and that the Veteran had used crutches as recently as 2009 and 2010.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran another VA examination with respect to his bilateral CTS.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the Veteran's claimed bilateral elbow disability, the Board notes that no VA examination has been performed that addresses the claimed disability.  At his February 2010 hearing, the Veteran stated that he has pain, particularly at the end of the day, in his elbows, and he related it to his use of crutches and other assistive ambulatory devices related to his service-connected disabilities.  A review of the Veteran's VA treatment records does not demonstrate any treatment for, complaints of, or diagnosis of any elbow disability.  Nevertheless, in light of the Veteran's complaints of pain and his assertion of a relationship to his service-connected disabilities, the Board finds that the low threshold triggering the need for a VA examination has been reached in this case.  Accordingly, that issue is also remanded in order for a VA examination to be afforded the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Solicit information from the Veteran regarding, to the best of his ability, the specific month and year ranges he has used assistive ambulatory devices (e.g., crutches, walker, etc.) secondary to any of his service-connected disabilities, particularly his lumbar spine, knees or right ankle, including any post-surgical periods.

2.  Obtain any relevant VA treatment records from the Lincoln VA Medical Center, Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran since March 2010 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment or evaluation that he may have received for his claimed wrist/CTS and elbow conditions.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine whether any current wrist/elbow disorders exist, including CTS, and whether such are related to or aggravated by his service-connected disabilities.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner should be made aware that the Veteran is already service connected for upper extremity radiculopathy and this examination should be conducted with a view toward determining whether any disability exists other than the already service-connected radiculopathy.

Following review of the claims file and examination of the Veteran, the examiner should identify each wrist and elbow disability found, including any CTS.  Then, the examiner should opine whether each disorder found, including CTS, more likely, less likely, or at least as likely as not (50 percent probability or greater) has been caused by the service-connected disability, to include any treatment for those disabilities, including use of assistive ambulatory devices such as crutches or a walker.

The examiner should also state whether each wrist/CTS and elbow disability has been aggravated (i.e., made permanently worse beyond the normal progression of that disease/disorder) by service-connected disability, to include any treatment for those disabilities, including use of assistive ambulatory devices such as crutches or a walker.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for wrist, to include CTS, and elbow disabilities.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

